Title: General Orders, 1 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Monday March 1st 1779
Parole Marlborough—C. Signs March—Moro.


A General Court Martial of the line to sit tomorrow 11 ôClock A.M. at the usual place for the trial of Colonel Ogden & such other persons as shall come before them, Coll Williams to preside.
Members Lieutt Colonels Hay and Dabney, Majors Meriwether and Howard and a Captain from each brigade except Woodford’s which gives two.

An officer from each brigade to superintend the sick in hospital at Brunswick under Colonel Beauford to be relieved monthly.
